Citation Nr: 0910711	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  

2.  Entitlement to service connection for sensorineural 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1960 until 
November 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the Veteran requested a 
BVA Hearing at a local VA office before a member of the 
Board, in his July 2007 VA Form 9.  A January 2009 letter 
from the RO indicates that a hearing was scheduled for 
February 24, 2009.  However, the Veteran requested that his 
hearing be rescheduled in a February 24, 2009 letter from his 
representative, due to the Veteran's poor health condition.  
The undersigned has reviewed the representative's motion and 
determined that good cause for rescheduling the Travel Board 
hearing is shown.  See 38 C.F.R. § 20.702(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran to 
appear at the requested hearing, as 
soon as it may be feasible. Notice 
should be sent to the appellant, with a 
copy of the notice associated with the 
claims file.  If, for whatever reason, 
the Veteran decides that he no longer 
wants this type of hearing (or any 
other type of hearing), then he should 
indicate this in writing, which should 
also be documented in his claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




